Citation Nr: 9902390	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-43 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for a personality 
disorder, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for alcohol abuse, to 
include as secondary to service-connected PTSD.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

5.  Entitlement to an increased (compensable) rating for 
residuals of a shrapnel wound of the right knee.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to March 
1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.

The veteran originally sought service connection for a left 
leg disability.  He was initially denied service connection 
for a left knee disability in October 1995 and notified of 
the denial that same month.  He submitted a notice of 
disagreement (NOD) with that decision that was received in 
May 1996.  The veteran indicated that he was claiming a left 
leg, as opposed to a left knee, condition.  In a rating 
decision dated in June 1996, the veterans claim for a left 
leg disability was denied and notice provided in June 1996.  
In a statement submitted in July 1996, the veteran disagreed 
with the June 1996 rating decision and repeated his assertion 
of entitlement to service connection for a left leg 
disability.  The veteran submitted a substantive appeal that 
was received in September 1996.  The appeal addressed several 
issues on appeal before the Board.  However, in regard to his 
claim for a left leg disability, the veteran indicated that 
the issue was not on appeal.  Accordingly, the Board views 
the issue as withdrawn by the veteran and will proceed to 
adjudicate the remaining issues on appeal.  38 C.F.R. 
§§ 20.200, 20.202 (1998).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO erred in not 
granting the benefits sought on appeal.  The veteran 
maintains, in substance, that his PTSD is more severe than is 
reflected by his current disability rating.  He also believes 
that the residuals of the shrapnel wound to his right knee 
deserve an increased disability rating.  He further contends 
that he developed a skin condition (jungle rot) in service 
and that his diagnosed personality disorder and alcohol abuse 
should be service connected as secondary to his PTSD.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against service connection for a skin condition; 
that the veterans claim for service connection for alcohol 
abuse is not well grounded; and that there is no basis to 
establish service connection for a personality disorder.  It 
is the further decision of the Board that the preponderance 
of the evidence warrants the assignment of a 50 percent 
rating for PTSD but does not support a compensable rating for 
residuals of a shrapnel wound of the right knee.


FINDINGS OF FACT

1.  The veterans skin condition is not related to service.

2.  A personality disorder is not a disability for which 
service connection may be granted.

3.  The veterans claim for service connection for alcohol 
abuse is not plausible.

4.  The veterans PTSD is manifested by considerable, but not 
more than considerable symptomatology.

5.  The veterans PTSD is not manifested by such symptoms as 
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control, spatial 
disorientation; and neglect of personal appearance and 
hygiene.

6.  The veterans residuals of a shrapnel wound of the right 
knee are manifested by two small scars with no current 
evidence of any orthopedic or muscular disability.


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).

2. The claim for service connection for a personality 
disorder is legally insufficient.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.301(a) (1998); Sabonis v. Brown, 6 
Vet.App. 426 (1994).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for alcohol abuse, to include on 
a secondary basis.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1998); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996).

5.  The criteria for a compensable rating for residuals of a 
shrapnel wound of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.71a, 
4.73, 4.118, Diagnostic Code 7805 (1998).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from November 1966 to March 
1972, with two tours in the Republic of South Vietnam from 
April 1967 to April 1968 and from September 1969 to September 
1970.  He was awarded the Bronze Star Medal with V 
device, Combat Infantryman Badge (CIB), and Purple Heart for 
service performed during his second tour of duty in Vietnam.

Associated with the claims file are service medical records 
(SMRs) for the period May 1966 to March 1972.  The SMRs show 
that the veteran was treated for a wound to his right knee 
that occurred in Vietnam.  He received several profiles for 
limited duty associated with his knee.  However, there are no 
entries detailing any specific finding of a disability 
associated with the right knee such as a limitation of 
motion, or x-ray evidence of arthritis.  The SMRs contain no 
indication of any treatment for any type of skin condition.  
The veterans May 1966 entrance physical examination reported 
that the veteran had had a lesion removed from his chest 
prior to service.  This same finding was recorded on the 
veterans separation examination dated in February 1972.  The 
only defect noted on the February 1972 examination related to 
the shrapnel wound of the right knee.  The service medical 
records also show that the veteran was treated on several 
occasions for possible overdoses of drugs, to include heroin 
and amphetamines.  He was evaluated for drug rehabilitation 
in January 1972 wherein he was noted to have commented that 
he used drugs quite often and had no intention of stopping.  
A second evaluation, dated in February 1972, noted that the 
veteran felt that he gained much insight and personal 
pleasure from the use of amphetamines, marijuana, and 
alcohol.  He was noted to be sincerely responsible to those 
principles which he believed in; however, the beliefs did not 
always coincide with those of the Army.  The veterans 
successful combat record was noted.  The evaluator concluded 
that the veteran would not be successfully rehabilitated in 
the then present Army system.

The veteran originally sought to establish service connection 
in November 1993 for a skin condition that he characterized 
as jungle rot from Vietnam.  He indicated on his VA Form 21-
526 that he had received treatment for his condition at the 
VA Medical Center (VAMC) in Dayton, Ohio, from 1972 to the 
present.  Treatment records were received from the VAMC which 
indicated that the veteran was seen on one occasion in 
November 1991 for an upper respiratory infection and 
bronchitis.

VA outpatient records for April 1994 reveal that the veteran 
was seen for a rash in the groin area, which he had had for a 
week.  He reported one vessicle, which was dime sized and red 
in color.  Herpes genitalis was suspected, and medication was 
prescribed.

In March 1995 the veteran was afforded a VA psychological 
examination.  The examiner described growing up with his 
mother and stepfather.  He quit high school halfway through 
his junior year.  He had not pursued any other education.  He 
joined the military at the age of 18.  The veteran said that 
he had been married twice.  The first marriage lasted 10 
years and the second for one year.  He did not have contact 
with either of his ex-wives.  He had held a number of jobs.  
He described them as in the hundreds and never for more 
than a year.  His primary occupation was that of a car 
salesman.  He was laid off at the time of the examination and 
collecting unemployment benefits.  The veteran related that 
during his first tour of duty in Vietnam he tried to 
volunteer for everything to get out in the field.  He 
described one experience of being pinned down over night and 
being freaked to the point of not being able to talk.  He 
said that he smoked marijuana, used Darvon and drank during 
his period of service in Vietnam.  When he returned to the 
U.S. he encountered difficulties at his unit.  He volunteered 
for a second tour in Vietnam.  On his second tour, the 
veteran was involved in more combat.  He described one event 
where his small unit encountered a much larger enemy unit and 
ended up in a fierce battle where a comrade of his was 
killed.  He related a second incident where he was shot down 
while serving as a door gunner on a helicopter.  The veteran 
said that he used all kinds of drugs and drank all of the 
time during his second tour.  He said that he was 
ultimately placed in drug rehabilitation and then discharged 
from service.

Post-service the veteran described himself as wild.  He 
said that he was strung out on drugs and used anything that 
he could stick into his arm.  Initially he had nightmares 
and flashbacks which had continued to the time of the 
examination.  His drug use had subsided but he continued to 
drink on a daily basis.  He said that certain noises and 
smells caused him to reflect on his Vietnam experiences.  He 
used alcohol to help him sleep and usually got only two to 
three hours of sleep.  He said that he had few friends and 
was uncomfortable in crowds.  He had a history of being a 
violent person but it was now limited to verbal violence.  He 
said that he lived alone and was lonely.  He spent much of 
his time in a bar and had had several blackouts.  He said 
that he had been hit by a car on one occasion while in a 
blackout.  The mental status examination found the veteran to 
be oriented times four.  He seemed to be of average 
intelligence.  He was cooperative throughout the interview, 
albeit somewhat concrete in his response pattern.  He was 
quite talkative and appeared relaxed, other than one occasion 
where he was describing a situation in Vietnam.  He denied 
any hallucinations, delusions or illusions, but acknowledged 
alcoholic blackouts and significant memories of his combat 
experience.  His thought processes were intact and he denied 
any homicidal or suicidal ideation.  The examiner listed the 
following diagnoses:  Axis I  alcohol abuse, PTSD; Axis II  
antisocial personality disorder; Axis III  none; Axis IV  
combat experiences and disruptive childhood; Axis V  Global 
Assessment of Functioning (GAF) score of 50.

The veteran was afforded a VA PTSD examination in June 1995.  
The examiner referred to the March 1995 VA psychological 
examination for the veterans complete history.  The 
veterans subjective complaints were that he could not keep 
things out of his mind associated with Vietnam and that he 
had done things that he could not tell others about.  He 
continued to have nightmares and said that he would go 
through spells.  He reported difficulty with anger and said 
that he would become violent if provoked.  He also said that 
he did not trust anyone.  The veteran said that he coped with 
his symptoms by trying to stay busy.  He said the dead 
times were when he would have problems.  He avoided 
veterans groups as they talked about Vietnam and that 
bothered him.  He preferred to be by himself.  The veteran 
also said that he drank to deal with his symptoms.  He noted 
that he would drink 6 to 12 beers per day and sometimes more.  
He would drink himself to sleep every night.  In regard to 
his personal relationships, the veteran noted his two 
divorces.  He also said he was involved in an on and off 
relationship with a woman for the past 5 years.  He was not 
currently involved with anyone.  The veteran had returned to 
his previous employer since the March 1995 examination.  The 
examiner noted that the veteran displayed adequate social 
skills.  He said that the veteran provided information freely 
with little or no prompting.  His speech was clear and easy 
to understand.  His eye contact was good.  His energy level 
was normal.  His mood and affect were appropriate to the 
situation.  His thought processes appeared rational and well-
organized.  His judgment was good and insight was fair.  The 
examiner noted that the veteran completed the Mississippi 
Scale for Combat Related PTSD and the Minnesota Multiphasic 
Personality Inventory (MMPI-II) test.  The results of the 
testing were consistent with an individual reporting numerous 
symptoms of PTSD and commonly seen in veterans with PTSD.  
The examiner provided the following diagnoses:  Axis I  
PTSD, alcohol abuse; Axis II  no diagnosis, antisocial 
personality traits; Axis III  no diagnosis; Axis IV  combat 
experiences; Axis V  GAF of 45.

The veteran was afforded a VA dermatology examination in June 
1995.  The veteran reported that he had developed some dry, 
little pinpoint blisters over some of his knuckles and the 
lateral edges of thumb joints while in Vietnam.  He said that 
they would break and leave a dry area uninflamed.  The 
veteran said that he used medication on the area.  He had had 
minimal trouble with his hands.  He said that when he would 
wash his hands with soap and water and not dry them well, 
there would be a little breaking out along the edges.  The 
examiner included photographs of the veterans hands which he 
said tended to show the area of dermatitis.  He said that it 
caused dyshidrosis of the hand.  There was no evidence of any 
fungus or jungle rot.  There was some residuals in the groin 
area on the upper medial thigh that appeared to be some 
residuals of tinea cruris or jock itch.  There were 
photographs of this area included.  The examiners diagnosis 
was dyshidrosis.

The veteran was also afforded a VA orthopedic examination in 
June 1995.  He related that he injured his right knee in 
Vietnam when he dove into a bunker and struck his right knee 
on a piece of metal shell.  Since service the veteran has 
worked as a car salesman.  He had missed no work due to his 
right knee.  The veteran said that his knee would ache if he 
had been sitting for awhile and then had to stand up.  He 
said he would have an ache behind his patella.  He said that 
his knee very rarely felt like it was going to give away and 
he had never fallen.  He could do full knee bends and squat 
but could not kneel on his right knee due to pain in the 
right patella.  The veteran said that he was never hit by 
shrapnel in the knee, he injured it when he struck it against 
a metal shell casing in a bunker.  The examiner noted that 
there were only one or two very small scars over the right 
mid-patella that were less than ¼ of an inch in length, fine, 
almost invisible, nontender, healed, and not attached to the 
underlying tissue.  The veteran was able to walk on tiptoes 
and could do a full knee bend with no evidence of pain.  His 
range of motion for the right knee was 0 to 142 degrees.  
Drawer sign was negative and there was no medial instability.  
There was no effusion.  There was some mild crepitus with 
direct pressure on the right kneecap.  The patellofemoral 
syndrome sign with pressure on the patella gave considerable 
pain as the veteran tightened the quadriceps.  X-rays of the 
right knee were interpreted to show that no acute fracture or 
dislocation was identified.  The radiologist noted that some 
irregularity was noticed at the inferior femoral condyle in 
the skyline view of the right patella but he was not sure if 
this was just positional in nature or if it was real.  He 
recommended a repeat x-ray if it was clinically indicated.  
The examiners diagnosis was status post chronic strain of 
the right knee.  

The veteran underwent another VA mental disorders examination 
in September 1996.  The veteran described current symptoms of 
recurring stressful dreams and exposure to external cues.  He 
tended to avoid places or people.  He preferred to be alone.  
He said that he had difficulty falling asleep or staying 
asleep because of dreams.  He had easy irritability or angry 
outbursts.  He said that he had difficulty concentrating and 
that his concentration was not as good as it was before.  He 
said that his symptoms caused him a lot of distress and 
interfered with his daily functioning.  He had put on about 
15 pounds in the last six months after being laid off from 
work.  He drank beer every day and did nothing.  The mental 
status examination noted the veteran to be clean, well-
groomed, and cooperative with good eye contact and no 
abnormal body movements.  His speech had a normal rate, 
volume, and tone.  His thought form was goal directed, 
logical and there was no incoherence or loosening of 
association.  His mood was described as not much of any but 
depressed because of worry about job, relationship.  His 
affect was broad and appropriate.  He was oriented times 
three.  He denied suicidal or homicidal thoughts, auditory or 
visual hallucinations, delusional thinking, obsessive-
compulsive symptoms, manic symptoms, or phobic symptoms.  The 
veteran remembered several past presidents.  His also 
remembered the date, his birthday, social security number, 
and address.  He performed several abstractions.  The 
examiner provide the following diagnoses:  Axis I  alcohol 
abuse; PTSD; Axis II  antisocial personality disorder; Axis 
III  right knee pain, history of multiple motorcycle 
accidents with head injuries; Axis IV  unemployed, low 
social support, chronic mental illness; and Axis V  GAF 
score of 60.

The veteran was afforded another VA mental disorders 
examination in February 1997.  The examiner noted that there 
were no changes since the September 1996 examination.  He 
said that the veteran felt that he was entitled to a higher 
disability rating.  The examiner noted that he had reviewed 
the veterans claims file and the previous reports.  He said 
that all of the reports were consistent with the diagnosis of 
PTSD, alcohol abuse, and antisocial personality disorder.  He 
noted that the veteran had been laid off from his car sales 
job since January 1996.  The examiner noted that the veteran 
was oriented times four.  His affect was somewhat strained 
but there was considerable range from fear and sorrow to even 
humor.  He was mostly angry about the way he had been 
treated.  He continued to have distressing recollections of 
some events of Vietnam.  He especially worried about his 
dreams about being shot down in a helicopter and also having 
to carry a dead comrade out of the field.  The veteran 
reported having difficulty staying asleep, outbursts of 
anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response.  No psychotic symptoms were 
elicited.  The veteran did report anxiety and a history of 
suicidal thoughts although he was not presently suicidal.  He 
also reported that he had considerable difficulty with 
alcohol in that he had been drinking almost daily since he 
was 18.  He had had periods of time where had not had things 
to drink.  His alcohol and other drug use predated his 
service in Vietnam.  He reported that he had had alcohol 
blackouts and had been arrested.  The examiner said that it 
was clear from the records that many events in Vietnam were 
stressful for him and he relieved this stress through the use 
of drinking.  The examiner also said that, just as the 
veterans use of alcohol and drugs predated his service, the 
use of these substances to reduce his stress predated his 
service as well.  The examiner then discussed the veterans 
antisocial behavior.  He referred to the Fourth Edition of 
the American Psychiatric Associations DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) and quoted 
that The essential feature of antisocial personality 
disorder is a pervasive pattern of disregard for and 
violation of the rights of others that begins in childhood or 
early adolescence and continues on to adulthood.  The 
examiner concluded that from the definition alone it appeared 
that the veterans service had little to do with the 
development of this disorder.  The examiner noted that the 
veterans GAF score was 55.  He indicated that the veteran 
had moderate to severe symptoms which impaired his social and 
occupational functioning.  The examiner said that it was 
apparent that the veteran had had this level of functioning 
for some time.  Finally, the examiner noted that he had 
attempted to administer the MMPI-II diagnostic test to the 
veteran.  However, the results of the test were not valid due 
to the veteran having answered a large number of infrequently 
responded questions in an inappropriate direction.  The 
examiners diagnoses were:  Axis I  PTSD, and alcohol abuse; 
Axis II  antisocial traits; Axis III  general medical 
condition, deferred; Axis IV  psychosocial and environmental 
problems  problems with support groups, environment and 
vocational; and, Axis V  GAF score of 55.

The Board notes that the veteran was enrolled in a vocational 
rehabilitation program that was to lead up to a General 
Equivalency Diploma (GED).  He was also involved in a 
rehabilitation plan that was designed to provide information 
necessary to determine current reasonable feasibility of 
achieving a vocational goal consistent with identified 
interests, aptitudes, and activities.  Assessment reports 
indicate that the veteran has been employed at a series of 
minimum wage type jobs from October 1996 through June 1998.  
The vocational rehabilitation records also contain 
psychological reports dated in March, May and June 1998, 
respectively, that report on the veterans progress in his 
program and encourage him to begin therapy for his PTSD.  It 
was noted in May and June 1998 that the veterans mood and 
affect were congruent with mild depression and mild to 
moderate levels of anxiety.  The veteran was diagnosed with 
PTSD, and avoidant personality disorder and assigned a GAF 
score of 51 on each report.


II.  Analysis

A.  Service Connection for a Skin Condition

The Board finds that the veteran's claim for service 
connection for a skin condition is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the veteran is 
found to have presented a claim which is not inherently 
implausible.  Furthermore, upon examination of the record, 
the Board is satisfied that all relevant facts have been 
properly developed in regard to his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110, (West 1991); 38 C.F.R. §  
3.303(a) (1998).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1998).

In this case, the veterans SMRs are negative for treatment 
of any type of skin condition.  However, in light of the 
veterans service in Vietnam from 1969 to 1970, he must be 
considered a "combat" veteran.  Consequently, 38 U.S.C.A. § 
1154(b) (West 1991) and its implementing regulation, 38 
C.F.R. § 3.304(d), are to be applied.  In pertinent part, 38 
C.F.R. § 3.304(d) provides: Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation. 

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 38 C.F.R. § 
3.304.  First, the Appeals Court noted:

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . . As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . . [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's evidence 
as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges were incurred in combat in service.  
Id. at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof which would rebut 
the presumption of service connection.  Id. at 393.

In this case, the Board finds that the veteran has proffered 
satisfactory lay evidence of service incurrence of a skin 
condition.  The Board finds that the lay evidence is 
credible.  Consequently, as the veteran has satisfied both of 
these inquiries mandated by the statute, a factual 
presumption arises that the alleged injuries are service 
connected.  Id.

As noted, the factual presumption cited above is rebuttable; 
VA may rebut the presumption by presenting "clear and 
convincing evidence to the contrary."  Id. (citing 38 
U.S.C.A. § 1154(b)).  As to whether the veteran incurred a 
skin condition in service, the only evidence contradicting 
the lay evidence is the absence of any such evidence in the 
service medical records, including the separation examination 
report.  The Board finds that this "negative" evidence does 
not rise to the standard of "clear and convincing" to rebut 
the presumption of service incurrence of a skin condition.  
Thus, the Board finds that the evidence establishes that the 
veteran developed a skin condition in service.  The 
determination that the veteran developed a skin condition in 
service, however, does not end the Board's analysis.  There 
also must be evidence of current disability and of a nexus to 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).

The veteran indicated on his original claim in November 1993 
that he had been treated for his skin condition at the Dayton 
VAMC since 1972.  However, records received from the VAMC 
show only one incident of treatment in November 1991 for an 
unrelated condition.  The post-service evidence of record of 
a skin condition involves an April 1994 genital rash, which 
was thought to be due to herpes genitalis, and the VA 
examination report dated in June 1995 where the veteran was 
diagnosed with dyshidrosis.  The examiner did not associate 
the veterans dyshidrosis with service.  

Furthermore, although the veteran contends that he has had a 
skin condition since service, the Board finds more persuasive 
the absence of any supporting evidence of a continuous skin 
disability.  Again, there is absolutely no medical evidence 
of any skin condition for over two decades following service.  
The Board finds the veteran's contentions in this regard not 
credible.

The Board is cognizant of the veteran's opinion that he has a 
skin condition attributable to his service in Vietnam.  The 
Board notes, however, that the veteran, as a lay person, is 
not qualified to proffer medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, the veterans claim must be denied.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 3.307, 3.309 (1998) for the possibility of service 
connection for a presumptive disease associated with service 
in Vietnam.  However, as the veteran does not have one of the 
diagnosed conditions, those provisions are not for 
application in this case.

B.  Personality Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).

The veteran has a current diagnosis of avoidant personality 
disorder and has been diagnosed with an antisocial 
personality disorder in the past.  He contends that his 
personality disorder was not present prior to service and 
that it is related to his service-connected PTSD.  However, a 
personality disorder is not a disease or injury within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1996).  In 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994), the United 
States Court of Veterans Appeals (Court) held that in cases 
in which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Since service connection for 
compensation purposes for a personality disorder is 
prohibited by law, the veterans claim for service connection 
for a personality disorder on either a direct or secondary 
basis is legally insufficient.  As such, the claim is without 
legal merit. 

C.  Alcohol Abuse

With respect to the veterans claim for service connection 
for alcohol abuse, to include on a secondary basis, the Court 
has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of a relationship between 
that disability and an injury or disease incurred in service 
or some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992); Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992).

In considering the veteran's claim for service connection for 
alcohol abuse as secondary to his service-connected PTSD, the 
Board would point out that alcohol abuse is deemed by statute 
to be the result of willful misconduct and cannot itself be 
service connected for purposes of compensation.  See 38 
U.S.C.A. §§ 105(a), 1110 (West 1991).  Prior to November 
1990, at which time 38 U.S.C.A. § 1110 was pertinently 
codified at 38 C.F.R. § 3.301(c)(2) (1990), disabilities 
secondary to alcohol and drug abuse were not covered by the 
willful misconduct bar.  However, 38 U.S.C.A. § 1110 was 
amended at that time to preclude the payment of compensation 
for certain secondary effects arising from willful 
misconduct, including diseases resulting from the abuse of 
alcohol and drugs.  See Gabrielson v. Brown, 7 Vet. App. 36, 
41 (1994).

VA's Office of General Counsel has since addressed this issue 
in further detail in a precedent opinion wherein it held 
that, for claims that were filed after October 31, 1990, 
which is the situation in the case at hand, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse is prohibited whether the 
claim is based on direct service connection, secondary 
service connection, pursuant to 38 C.F.R. § 3.310(a), as 
being proximately due to or the result of a service-connected 
condition; or, a nonservice-connected disability aggravated 
by a service-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  VA Office of General Counsel 
Precedential Opinion (VAOPGCPREC) 2-97; 62 Fed.Reg. 15565 
(1997).  The Board is legally bound by the precedent opinion 
of the Office of General Counsel.  38 U.S.C.A. § 7104(c).  
However, while compensation cannot be paid for alcohol abuse, 
entitlement to service connection for alcohol abuse, for 
other purposes, is not precluded.  See Barela v. West, 11 
Vet.App. 280, 282 (1998).

In this case, the veteran has argued that his alcohol abuse 
does not constitute willful misconduct and that he is 
entitled to service connection under 38 C.F.R. 
§§ 3.301 (c)(2) or 3.301 (c)(3).  In essence, the veteran has 
argued for service connection for an organic disease or 
disability which was a secondary result of his chronic use of 
alcohol.  However, the veteran has not claimed any type of 
organic disease or disability that is a secondary result of 
his alcohol abuse.  He is already service-connected for PTSD.  
He cannot maintain a valid claim that a nonservice-connected 
disability has aggravated a service-connected disability for 
the purposes of increasing the disability rating of the 
service-connected disability. 

There is no objective evidence on file to support a claim 
that the veterans alcohol abuse is due to service or to his 
service-connected PTSD.  The VA examiner in February 1997 
stated that the veterans use of alcohol predated his period 
of service, as did his use of alcohol to reduce stress.  The 
examiner did not make a finding that the veterans alcohol 
abuse was the result of his service-connected PTSD.  
Accordingly, the Board finds that service connection for 
alcohol abuse is not well grounded. 

Increased Ratings

As a preliminary matter, the Board finds that the veterans 
claim for an increased evaluation for his PTSD and residuals 
of a shrapnel wound of the right knee are plausible and, 
thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability is a well-grounded claim).  The 
Board is also satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Id.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).
D.  PTSD

In this case, the veteran is evaluated under Diagnostic Code 
9411, for PTSD.  As previously noted, effective November 7, 
1996, the VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to the Fourth Edition 
of the American Psychiatric Associations DSM-IV.  61 Fed 
Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125 (1998)).  
The new criteria for evaluating service connected psychiatric 
disability were codified at newly designated 38 C.F.R. 
§ 4.130 (1998).  The new rating criteria are sufficiently 
different from those in effect prior to November 7, 1996.  
Nonetheless, in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the United States Court of Veterans Appeals (Court) 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so. In light of Karnas, 
the Board will proceed to analyze the veterans PTSD claim 
under both sets of criteria to determine if one is more 
favorable to the veteran.

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996), a 30 
percent rating is warranted when there is definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is for 
consideration where the veterans ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating is applicable where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment. 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptablity that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A.§ 7104(c). 

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. 
§ 4.130 (1998), the 30 percent rating is warranted where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Finally, a 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

In assessing the evidence of record, it is important to note 
that the global assessment of functioning score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  DSM-IV, p. 32.  A GAF score of 51 - 60 is defined 
as Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). Ibid.  

Here, the record shows that the veteran has exhibited 
symptoms of his PTSD since he was granted service connection 
for his PTSD in October 1995.  He continues to have 
nightmares and distressing recollections about his Vietnam 
service.  He also has had difficulty sleeping, and in 
concentrating.  He has reported a history of suicidal 
thoughts but was not found to be suicidal or homicidal on his 
last several VA examinations and at his vocational 
rehabilitation psychological assessments.  He has not 
demonstrated memory problems of any significance.  He has 
maintained employment, although he has had a number of jobs, 
despite his limited educational and work background.  He 
chooses to not maintain any close relationships and does not 
trust others.  He has continually been assigned GAF scores 
between 50 and 60, with one score of 45 given in June 1995.  
His most recent psychological evaluations from March through 
June 1998 have listed a GAF of 51.  

In applying the evidence of record to the rating criteria, 
and resolving all reasonable doubt in the veterans favor, 
the Board finds that the veterans current level of 
disability satisfies the criteria for an increased evaluation 
of 50 percent under the prior regulations.  The latest VA 
examination in February 1997 described the veterans 
disability as moderate to severe and said that the veteran 
had been at this level for some time.  The Board notes that, 
based on the totality of the veterans symptomatology and its 
effect on his ability to establish and maintain effective 
relationships and employment, the disability picture does not 
more nearly approximate the criteria a 70 percent disability 
rating.  38 C.F.R. § 4.132 (1996).

The veterans symptomatology does not support an increased 
rating to 50 percent under the amended regulations.  The 
veteran simply does not exhibit the symptomatology previously 
cited, such as flattened affect, panic attacks more than once 
a week, difficulty in understanding complex commands, or 
impairment of short- and long-term memory.  The Board notes 
that the veterans current symptomatology, at best, satisfies 
the amended rating criteria for a 30 percent disability 
rating.  38 C.F.R. § 4.130 (1998).

E.  Shrapnel Wound of the Right Knee

The veterans residuals of a shrapnel wound of the right knee 
have been rated under Diagnostic Code 7805 for scars that are 
rated on limitation of function of the part affected.  
38 C.F.R. § 4.118 (1998).  At his June 1995 VA examination 
the veteran was found to have a full range of motion of the 
right knee, he could do a full knee bend with no evidence of 
pain.  There was no evidence of lateral instability or 
effusion.  There was some evidence of crepitus with direct 
pressure on the right kneecap.  The veteran did complain of 
pain in the right knee if he knelt on the knee.  There was no 
evidence of atrophy or any type of muscle problems.  

The Board has considered the rating criteria for limitation 
of motion and other disabilities associated with the knee for 
application.  However, there is no objective medical evidence 
to support a rating as the veterans right knee has not been 
shown to have any orthopedic disability.  See 38 C.F.R. 
§ 4.71a (1998).  The Board has also considered for 
application the rating criteria for various muscle defects 
under 38 C.F.R. § 4.73 (1998).  However, as the record does 
not reflect any objective evidence of muscle injury affecting 
the function of the veterans right knee, the rating criteria 
for muscle injuries is not for application in this case.  
Finally, the Board notes that because the right knee scars 
are not poorly nourished with repeated ulceration and are not 
tender and painful on objective demonstration, a compensable 
evaluation is not warranted under Diagnostic Codes 7803 or 
7804.  38 C.F.R. § 4.118 (1998).  Consequently, a compensable 
evaluation for the service-connected shrapnel wound of the 
right knee is denied. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veterans 
residuals of a shrapnel wound to the right knee.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).


ORDER

Service connection for a skin condition, personality 
disorder, and alcohol abuse is denied.

Entitlement to a 50 percent rating for PTSD, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

An increased rating for residuals of a shrapnel wound of the 
right knee is denied.


		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
